DETAILED ACTION
This office action follows a reply filed on December 20, 2021.  Claims 1, 6 and 8 have been amended.  Claims 1, 2, 6-9 and 21-32 are currently pending and under examination.
The 112 rejections are withdrawn, as applicants have canceled claims 14 and 17.
The prior art rejection, as set forth in the previous office action, are deemed proper and are therefore maintained.
The newly added claims are also addressed in the rejection below.
The texts of those sections of Title 35 U.S. Code are not included in this section and can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1, 2, 6-9 and 21-32 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/148252 in view of Walters (US 9,764,954), WO 2017/218547, Frazier (US 2011/0319554) and Li (US 2016/0016804); however, for convenience, the English language equivalent of WO ‘252, US 2018/0085730, will be cited below.
WO ‘252 teaches a layered-substance containing solution and method for manufacturing the same, teaching the solution as comprising an ionic liquid, a polymer compound and a layered substance, where the layered substance is dispersed in the ionic liquid (p. 2, [0027]-[0028]).  WO ‘252 teaches the polymer compound to include at least one of a thermally-decomposable polymer compound, such as polyvinyl alcohol, or a hydrolysable polymer (p. 6, [0094]), 
WO ‘252 teaches preparing a solution that contains the ionic liquid, the polymer compound and the layered substance (p. 8, [0143]-[0144]), followed by irradiation with one or both of sonic waves and radio waves (p. 8, [0147]) or, alternatively, heating (p. 9, [0152]).  WO ‘252 teaches that each of these methods allows the layered substance to be “peeled” off from the “laminate” and be dispersed in the ionic liquid at high concentration (p. 1, [0015], p. 8 [0127], and pp. 8-9 [0148]-[0149], [0154] and [0155]), where the “laminate” is defined as a multilayer structure, in which a plurality of layered substances are laminated (p. 8, [0143]). 
The “peeling” of applicants’ layered substances is well known in the art as exfoliation, where there is complete separation of the layers of a layered material.  Intercalation is the introduction of a compound between the layers of a layered material, where again, exfoliation is the complete separation thereof.
WO ‘547 teaches graphite intercalated compounds (GICs), which are graphite compounds intercalated with at least one of an oxidation compound, where the oxidation compounds include oxoacids, such as sulfuric acid, also known in the art as hydrogen sulfate, a perchlorate, and acid salts of phosphoric acid, where the salts include alkali metal salts, teaching that graphite intercalated with an acid typically has an acid content of 1-20 wt% (pp. 10-12, [0072]-[0075]).
Walters teaches that graphene, single-layer hexagonal form of carbon, can be formed by starting with mined graphite and intercalating it to enable exfoliation by way of chemical intercalation by exposure to sulphuric acid, sulphonic acid, an oxidizing agent, or a combination thereof (col. 2, l. 60 to col. 3, l. 3), where the step of exfoliating the intercalated graphite can comprise exposing the intercalated structure to heat (col. 3, ll. 13-18).
Frazier teaches that ionic liquids can be used to directly exfoliate graphite (p. 5, [0059]).
Li teaches providing a first graphene-based film comprising sheets of graphene that are arranged to form a layered structure, and at least partially separated by a liquid medium, and exchanging at least 70 vol% of the liquid medium with a packing density adjustment medium (claims 1-2), teaching a packing density adjustment medium for controlling the packing density of the graphene-based sheets, which imparts control over the inter-sheet separation distance (p. 1, [0015]), teaching the liquid medium and the packing density adjustment medium to include at least two components including water, sulphuric acid, water soluble polymers, such as polyvinyl alcohol, and ionic liquids (p. 7, [0116]), suggesting that these components can be used in combination to modify the inter-sheet separation of graphene. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have added 1-20 wt% of an oxoacid, such as sulfuric acid, as taught by WO ‘547, to the solution of WO ‘252, as it is well known in the art that sulfuric acid can be used as an intercalant and/or exfoliant, Walters, where ionic liquids can be used to directly exfoliate graphite, as taught by Frazier, and Li suggests that they can be used in combination to control the separation of the graphene sheets.
Please consider MPEP 2144.06 Art Recognized for the Same Purpose
(I). Combining Equivalents Known for the Same Purpose 
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." 
WO ‘252 in view of Walters, Frazier, WO ‘547 and Li is prima facie obvious over instant claims 1, 2, 6-9, 21, 22, 24-26, 28-30 and 32.
As to claims 23, 27 and 31, Walters teaches sulfonic acid as a suitable exfoliant, where sulfonic acids are defined by IUPAC as HS(-O)2OH and its S-hydrocarbyl derivatives, the simplest S-hydrocarbyl derivative being methanesulfonate.  Therefore, choosing methanesulfonate to adjust the interlayer separation of graphene sheets is prima facie obvious, as Walters teaches the use of sulfonic acid to exfoliate graphite.

Response to Arguments
Applicant's arguments filed December 20, 2021 have been fully considered but they are not persuasive. 
First, in response to applicant's arguments against the reference Li, individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Secondly, the Li reference is not necessary to the above rejection, as WO ‘252 teaches separating the layers of a layered substance, such as graphite, using a water soluble polymer and ionic liquid, WO ‘547 and Walters each teach using oxoacids to separate the layers of graphite, where MPEP 2144.06 states that "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose...." 
	Li was used to simply show that a combination, polymers, ionic liquid and sulfuric acid, can be used to control the intersheet separation of graphene layers.
	However, because applicants are only arguing Li, the examiner is forced to respond to their arguments.
	
Applicants argue that Li fails to exemplify sulfuric acid as an additive of the liquid medium, and as for the packing density adjustment medium, Li only exemplifies a combination of PVA and sulfuric acid.
	Please consider the following:
MPEP 2141.02(VI). PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS
A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention.


I. PATENTS ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting   In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.

	Li teaches mixing graphite with a liquid medium, and exchanging at least 70 vol% of this medium with a packing adjustment medium, suggesting that up to 30 vol% of the liquid medium can still be present in the mixture.
	Li teaches the liquid medium AND the packing adjustment medium to include one OR MORE of water, water soluble polymer, sulfuric acid and ionic liquid.  See claims 4 and 14.
	Choosing to mix graphene with a water/sulfuric acid mixture, followed by exchanging 80 vol% with a mixture of water soluble polymer/ionic liquid, suggests a mixture comprising 20 vol% of the sulfuric acid, as well as 80 vol% of the water soluble polymer/ionic liquid, is prima facie obvious.  OR choosing to prima facie obvious.

	Applicants argue that the packing density adjustment medium is only used for the film in which the sheets of graphene are disposed in a layered fashion, which means that Li is silent as to the solution that contains the packing density adjustment medium and the graphenes. 
	Li requires a three step method: 
1) provide a film comprising graphene sheets separated by a liquid medium, 
2) exchanging at least 70 vol% of the liquid medium with a packing density adjustment medium that comprises at least two components, wherein one has a volatility greater than the other, and 
3) removing at least some of the more volatile component, for example, by way of evaporation.
Prior to removal of the more volatile component, a dispersion/solution can exist.

Applicants argue that the intersheet separation of graphene referred to by Li is not an interlayer distance of a piece of graphene.
The examiner disagrees.
Li shows Figure 1 which demonstrates the connection between the packing density and the interlayer distance, Figure 2(E) which demonstrates the connection between the packing density, volumetric ratio of sulfuric acid, and estimated interlayer distance, as well as Figure 4(G) which demonstrates the connection between the packing density, volumetric ratio of ionic liquids and estimated interlayer distance, all shown below:

    PNG
    media_image1.png
    463
    501
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    462
    456
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    573
    668
    media_image3.png
    Greyscale

fine tune the interlayer distance desired for a particular application.

Applicants then argue that sulfuric acid is not included in the amended claims, which now claim “a sulfate, a sodium hydrogen sulfate or a potassium hydrogen sulfate.”  
The examiner disagrees.  Hydrogen sulfate is another name for sulfuric acid.  Therefore, sulfuric acid meets applicants’ “a sulfate”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action, as applicants have limited the oxoacid is newly added claims 21-32.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Brieann R Johnston/Primary Examiner, Art Unit 1766